Exhibit 10.1
March 31, 2011
Aarons, Inc.
1100 Aaron Building
309 East Paces Ferry Road, NE
Atlanta, GA 30305-2377
Attn: Gil Danielson
Ladies and Gentlemen:
We refer to that certain Second Amended and Restated Loan Facility Agreement and
Guaranty, dated as of June 18, 2010 (as amended, the “Loan Facility Agreement”),
among Aarons, Inc., a Georgia corporation (“Sponsor”), the financial
institutions from time to time parties thereto (the “Participants”) and SunTrust
Bank as servicer (the “Servicer”). Capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Loan
Facility Agreement.
As you have requested, the Servicer and the Participants party hereto agree to
amend the Loan Facility Agreement by (a) deleting the “and” at the end of
Section 8.4(i), (b) adding “and” to the end of Section 8.4(j) and (c) adding the
following as Section 8.4(k): “(k) Investments in investment grade corporate
bonds and variable rate demand notes having a rating of BBB+ (or the equivalent)
or higher, at the time of acquisition thereof, from S&P or Moody’s and in either
case maturing within two years from the date of acquisition thereof in an
aggregate amount not to exceed $125,000,000 at any time.”; provided, that the
foregoing amendment is conditioned upon receipt by the Servicer of executed
counterparts to this letter agreement (this “Amendment”) from the Sponsor and
the Required Participants.
To induce the Servicer and the Participants to execute and deliver this
Amendment, by signing below, the Sponsor consents to the terms of this Amendment
and represents and warrants that no Unmatured Credit Event or Credit Event has
occurred and is continuing and the representations and warranties of the Credit
Parties set forth in the Operative Documents are true and correct in all
material respects except to the extent such representations and warranties
relate solely to an earlier date.
The amendment set forth above is limited solely to the specific amendment listed
above and shall not be deemed to be an amendment or waiver of any other
provision of the Loan Facility Agreement or other Operative Documents. As
modified by this Amendment, the Loan Facility Agreement shall remain in full
force and effect and constitute the legal, valid, binding and enforceable
obligations of the Sponsor. This Amendment shall be governed by, and construed
in accordance with the internal laws (and not the laws of conflicts) of the
State of Georgia and all applicable laws of the United States of America. The
Sponsor agrees to pay on demand all costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the Servicer in
connection with this Amendment and the transactions contemplated hereby. This
Amendment shall constitute an Operative Document. This Amendment constitutes the
entire understanding of the parties hereto and supersedes any other prior or
contemporaneous negotiations or agreements with respect to the subject matter
hereof. This Amendment may be executed in any number of separate counterparts,
each of which shall, collectively and separately, constitute one agreement.

 

 



--------------------------------------------------------------------------------



 



Please countersign below to evidence your acknowledgment and agreement to the
terms of this Amendment.

            Very truly yours,

SUNTRUST BANK, as Servicer and as a Participant
      By:   /s/ J. Matthew Rowland         Name:   J. Matthew Rowland       
Title:   Vice President        WELLS FARGO BANK, N.A., as a Participant
      By:   /s/ Ben Wright         Name:   Ben Wright        Title:   Vice
President        REGIONS BANK, as a Participant
      By:   /s/ Scott Rossman         Name:   Scott Rossman        Title:  
Senior Vice President        BRANCH BANKING & TRUST CO., as a Participant
      By:   /s/ Bradley S. Sands         Name:   Bradley S. Sands       
Title:   Assistant Vice President        BANK OF AMERICA, N.A., as a Participant
      By:   /s/ Ryan Maples         Name:   Ryan Maples        Title:   Vice
President   

Acknowledged and agreed to as of the
date herein above written:

            AARONS, INC.
      By:   /s/ Gilbert L. Danielson         Name:   Gilbert L. Danielson      
  Title:   Executive Vice President and
Chief Financial Officer   

 

2